DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The deflagration pulse combustor.”  However, the specification is silent on the type of combustion that the pulse combustor operates.  Merely that the combustion that is occurring is adapted from pulsejets.  The Mills patent (cited herewith in the PTO-892) provides extrinsic evidence that pulsejets may operate on detonation vs deflagration.  
“[0011] Other types of engines are also powered by an ignition process, as opposed to the engines described above that rely of deflagration. Deflagration releases heat energy via subsonic combustion, while detonation is a supersonic process. For example, pulsejet and pulse detonation engines use a detonation process. These types of engines often have few moving parts and are relatively simple in operation. Generally, a fuel and gas mixture is drawn into a combustion chamber via open valves, which are then shut, and the mixture is reacted, producing thrust. The valves then open and fresh fuel and gas displace the exhaust gases, and the process is repeated. Some engines use no valves, but rely instead on engine geometry to achieve the same effect. The repeated reactions cause a pulsatile force.”
Accordingly, applicant cannot rely on inherency to establish possession as it is well known the pulsejets [may] operate at detonation conditions and applicant did not establish possession of solely deflagration pulse combustion in the original filed specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3, 5-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reder (3,005,310) in view of Dunbar (2,628,471) and either Hunter (6,477,829) or GB 2420615 cited in an IDS and Khan academy and optionally in view of Bodine Jr (2,937,500) and /or Bodine Jr (2,745,861).  Reder teaches A pulse combustor system [Fig. 3], comprising: a first pulse combustor 10, comprising a first combustion chamber 10, a first inlet pipe 13, a first exhaust pipe 11, and a first fuel injector 18 / 14b for injecting fuel into the first combustion chamber, with the first pulse combustor having a fundamental oscillation mode and one or more additional oscillation modes when operated in isolation; a second pulse combustor 10’, comprising a second combustion chamber 10’, a second inlet pipe 12’, a second exhaust pipe 13’, and a second fuel injector 14a, 18 for injecting fuel into the second combustion chamber, with the second pulse combustor having a fundamental oscillation mode and one or more additional oscillation modes when operated in isolation; a tube 30 having a first end connected to the first pulse combustor combustion chamber and a second end connected to the second pulse combustor combustion chamber, the tube having a length corresponding to substantially 1/2 of the fundamental oscillation mode wavelength [see col. 5, lines 1-52 which teaches the length of the tube includes fractions of the wavelength λ (col. 5, lines 33-36), which includes ½ λ {see also optional Bodine patents which teach this fractional range as well as Khan academy which teaches ½ λ “This standing wave is called the 1 which corresponds a length of λ/2) and n=2 (second harmonic); accordingly, the wave from 30 oscillates at the combustion frequency is equal to the fundamental at λ/2, note higher frequencies are also taught than the fundamental, including 2 times the fundamental, or at a wavelength of λ] with the tube causing each of the first and second pulse combustor operating in isolation to operate together in anti-phase operation, and wherein the tube is substantially prevented from an ingress or egress of combustion generated gases from the first combustor chamber or second combustor chamber during anti-phase operation of the system by a maximum positive pressure pulse timed to arrive at the first or second end of the tube to prevent such ingress or egress of combustion generated gases [inherent when the tube is sized for first harmonic or λ/2],  and with the tube having a standing wave therein for generating the maximum positive pressure pulse and causing pressure anti-nodes to be formed at the first and second ends for providing substantially high impedance at the first and second ends during operation [inherent when the tube is sized for first harmonic or λ/2]; wherein the first end of the tube has a first oscillating pressure and the second end of the .  
As set forth above, Reder teaches the tube having a length corresponding to substantially 1/2 of the fundamental oscillation mode wavelength [see col. 5, lines 1-52 which teaches the length of the tube includes fractions of the wavelength λ (col. 5, lines 33-36), which includes ½ λ {see also optional Bodine patents which teach this fractional range as well as Khan academy which teaches ½ λ “This standing wave is called the fundamental frequency, with L= λ/2 }].  Reder teaching:
 “In order to maintain equal combustion frequencies and 180˚ relationship, a resonant tube 30 tuned to the combustion frequency by employing a physical length of a convenient fractional or multiple wavelength is used to couple the combustion chambers 10 and 10' [col. 5, lines 33-36].”
Accordingly, the first fraction that would be considered is ½ λ since it’s the fundamental oscillation frequency of the operation system and the one that the combustors themselves are tuned to.  Khan academy teaching ½ λ is the natural / fundamental frequency of a resonant wave.  Applicant is also referenced to Bodine (expounded on below) to show that these lengths of ½ λ are typical dimensions used in the art for resonant combusting systems and would be immediately envisioned as the goal is to size the length tuned to the combustion frequency.  
Optionally, Bodine Jr ‘861 teaches the tube 21, 22 together having a length corresponding to ½ of the fundamental oscillation mode wavelength [each of 21 and 22 are ¼ wavelength and the sum corresponds to half a wavelength, see col. 8, lines 53 and following];  
    	Optionally, Bodine Jr ‘500 teaches the tube 66 having a length corresponding to ½ of the fundamental oscillation mode wavelength the tube having a length corresponding 

  	Reder teaches various aspects of the claimed invention but does not teach the tube having a diameter that is substantially 1/2 of a diameter of the first inlet pipe of the first pulse combustor or a diameter of the second inlet pipe of the second pulse combustor.  However, using the area or diameter of the tube having a diameter that is substantially 1/2 of a diameter of the first inlet pipe of the first pulse combustor or a diameter of the second inlet pipe of the second pulse combustor is regarded as a matter of using the workable ranges in the art.   Dunbar teaches the tube 25 having a cross-sectional diameter 
“In order to sustain the combustion in both engines, it becomes necessary to maintain the proper phase relationship between the detonations in the two engines as well as to maintain the frequency of the two combustion chambers exactly equal.
Another object of this invention is to provide a new and novel means to operate two pulse jet engines at exactly the same frequency and in 180° phase relations to each other. This is accomplished in an embodiment of this invention by coupling the two combustion chambers and fuel injecting chambers with a tuned resonance tube [col. 3, lines 4-15].
“Another object of this invention is to prepare the vaporized fuel and mixture of vaporized fuel and intake air in a new and novel manner so that pulsating combustion can be efficiently sustained at frequency rates up to and including the supersonic range [col. 1, lines 42-47 – Examiner Note:  this does not preclude the low frequency operation associated with deflagration pulse combustion]”
.


Claims 1, 3, 5-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Giammar et al “Noise Reduction Using Paired Pulse Combustors” in view of Reder (3,005,310) and Khan academy and Dunbar (2,628,471) and either Hunter (6,477,829) or GB 2420615 cited in an IDS and optionally in view of Bodine Jr (2,937,500) and /or Bodine Jr (2,745,861).  

    PNG
    media_image1.png
    229
    518
    media_image1.png
    Greyscale
 
 Giammar et al teach [see annotations] A pulse combustor system, comprising: a first pulse combustor [note there are two identical combustors, only one of which is illustrated connected by a tube between the combustion chambers, see page 319, right col., 3rd paragraph], comprising a first combustion chamber, a first inlet pipe, a first exhaust pipe, and a first fuel injector for injecting fuel into the first combustion chamber, with the first pulse combustor having a fundamental oscillation mode and one or more additional oscillation modes when operated in isolation; a second pulse combustor, comprising a second combustion chamber, a second inlet pipe, a second exhaust pipe, and a second fuel injector for injecting fuel into the second combustion chamber, with the second pulse combustor having a fundamental oscillation mode and one or more additional oscillation modes when operated in isolation; a tube having a first end connected to the first pulse combustor combustion chamber and a second end connected to the second pulse combustor combustion chamber, with the tube causing each of the first and second pulse combustor operating in isolation to operate together in anti-phase operation;rd paragraph], comprising: providing the first pulse combustor that further comprises a first combustion chamber, a first inlet pipe, a first exhaust pipe, and a first fuel injector for injecting fuel into the first combustion chamber; providing a the second pulse combustor that further comprises a second combustion chamber, a second inlet pipe, a second exhaust pipe, and a second fuel injector for injecting fuel into the second combustion chamber, wherein the first pulse combustor and the second pulse combustor have a fundamental oscillation mode and one or more additional oscillation modes when 
 	Giammar does not teach the tube having a diameter that is substantially 1/2 of a diameter of the first inlet pipe of the first pulse combustor or a diameter of the second inlet pipe of the second pulse combustor.  However, using the area or diameter of the tube having a diameter that is substantially 1/2 of a diameter of the first inlet pipe of the first pulse combustor or a diameter of the second inlet pipe of the second pulse combustor is regarded as a matter of using the workable ranges in the art.   Dunbar teaches the tube 25 having a cross-sectional diameter that appears to be substantially 1/2 of a cross-sectional diameter of the first inlet pipe [downstream of 23] of the first pulse combustor or a diameter of the second inlet pipe of the second pulse combustor.  Furthermore, it is noted that using the workable ranges in the art is a matter of the ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to make the diameter or area of the tube substantially 1/2 of the first or second inlet pipe, as an obvious matter of using the workable ranges in the art which allows for a compact size and/or less material cost and which is sufficient large in diameter for a wave to propagate therethrough.   Giammar does not teach the tube has a U-shape.  Dunbar teaches the tube 25 has a U-shape;  Reder also teaches the tube 30 has a U-shape.  It would have been obvious to one of ordinary 
 	Reder teaches the claimed resonance tube having a length corresponding to substantially 1/2 of the fundamental oscillation mode wavelength [with or without Khan, and the Bodine patents, the teachings above are incorporated by reference for conciseness].  Reder specifically teaches the tube 30 is a tuned resonance tube [col. 3, lines 9-14] that cause the two pulse combustors to operate out of phase and by operating at resonance, eliminates mechanical inlet valves, enhances simplicity and reduces expense and maintenance [col. 1, lines 29-32].  It would have been obvious to one of ordinary skill in the art to size the tube of Giammar to having a length corresponding to ½ of the fundamental oscillation mode wavelength, as taught by Reder, as the typical practice in the art with first and second pulse combustors, in order to have the two pulse combustors operate antiphase with each other in a resonant, eliminate mechanical inlet valves, enhance simplicity and reduce expense and maintenance. Accordingly, Fig. 2 of Giammar which has the 610 mm coupling tube, may be replaced by a different length tube at of a wavelength of λ/2, since Giammar teaches his goal is to adjust the coupling 
Optionally, Bodine Jr ‘861 teaches the tube 21, 22 together having a length corresponding to ½ of the fundamental oscillation mode wavelength [each of 21 and 22 are ¼ wavelength and the sum corresponds to half a wavelength, see col. 8, lines 53 and following];  with the tube 21, 22 together substantially preventing an ingress or egress of combustion generated gases from the first combustion chamber or second combustor chamber during anti- phase operation of the system with the tube [inherent, pressure anti-nodes P, P’ at the first and second ends inherently have velocity nodes, where the velocity is zero], and having a standing wave therein and pressure anti-nodes [P, P’] at the first and second ends for providing substantially high impedance for substantially preventing the ingress 
    	Optionally, Bodine Jr ‘500 teaches the tube 66 having a length corresponding to ½ of the fundamental oscillation mode wavelength the tube having a length corresponding to ½ of the fundamental oscillation mode wavelength [see col. 5, lines 36+]; and wherein with the tube substantially preventing an ingress or egress of combustion generated gases from the first combustion chamber or second combustor chamber during anti-phase operation of the system with the tube 66, and having a standing wave therein and pressure anti-nodes at the first and second ends for providing substantially high impedance for substantially preventing the ingress or egress of combustion gases in the tube [inherent, 
 	It would have been obvious to one of ordinary skill in the art to have the nodes and antinodes in the claimed location when the tube of Giammar has a length corresponding to ½ of the fundamental oscillation mode wavelength, as modified by Reder and optionally by Khan and/or either Bodine Jr ‘861 or Bodine Jr ‘500, with the nodes / antinodes being shown by either Bodine Jr ‘861 or Bodine Jr ‘500, as the typical practice .


Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. 
Applicant’s allegation that [see page 11 of the arguments filed 6/15/2021], 
“ Pulsejets always prefer to operate at their natural, isolated frequency, and this is only possible if each end of connecting tube 251 acts as a wall, i.e., each end has maximum impedance as a result of a standing 1/2 λ wave” 
is contradicted by both Dunbar whose combustors operate 180 degrees out of phase and Giammar et al [each combustor natural frequency of 220 Hz – coupling of multiple combustors still operate at the natural frequency and 180 degrees out of phase, see page 319].  

NON-ANALOGOUS ART ARGUMENT 
Applicant’s main argument concerning Reder is a non-analogous art argument.  In response to applicant's argument that deflagration pulse combustion and detonation pulse combustion are nonanalogous art to each other, tube sizing is non-analogous art when there is flow therethrough, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Since pulse detonation and pulse deflagration are both a type of pressure gain / rise combustion – they rely on many of the same principles for operation.  Applicant’s argument that pulse deflagration is non analogous art to pulse detonation is 
With regard to inherency in Reder, applicant misunderstands that “1/2 λ” is a range specifically covered by Reder’s use of the term “fractions of the wavelength”.  ½ is clearly a fraction of the wavelength and the first fraction that would even be considered by that teaching.  The inherency rather lies in the functions performed by selecting ½ λ as the wavelength of the resonant tube 30 – all the functions claimed by applicant are inherent when such a wavelength is selected.  This has been pointed out repeatedly in the prosecution including in the final rejection of 1/15/2021 [see paragraph 7] and previous interview(s), exerpted below:


With regard to Reder, applicant argues that Reder’s teaching of “fractions of the wavelength” allows the length of the tube 30 to be arbitrary fractions.  However, applicant overlooks the fact Reder teaches:
“In order to maintain equal combustion frequencies and 180˚ relationship, a resonant tube 30 tuned to the combustion frequency by employing a physical length of a convenient fractional or multiple wavelength is used to couple the combustion chambers 10 and 10'.”
Accordingly, note that λ/2 is not just within the teachings of Reder, but the first option that would be considered since it’s the fundamental frequency of the operation system that the combustors are tuned to.  Khan academy teaching ½ λ is the natural / fundamental frequency of a system.  Applicant is also referenced Bodine to show that these lengths of ½ λ are typical dimensions used in the art for resonant combusting systems and would be immediately envisioned as the goal is to size the length tuned to the combustion frequency.  
Applicant argues that since Reder teaches other fractions, he must therefore always allow flow through the tube.  In rebuttal, since the claimed range is within the range encompassed by the teachings of Reder and specifically using ½ λ is so typical, this range would be one of those immediately envisioned by those of ordinary skill in the art and would inherently cover the claimed benefits.   
As for the Dunbar reference, applicant’s comments concerning the Kemmer reference is irrelevant to the prosecution as Kemmer is not applied.  Rather the teachings of Dunbar are standalone and applicant’s arguments are not persuasive. 
 Applicant argues that the dimensions of the tube diameter of Dunbar of being about ½ the diameter are pure conjecture.  In rebuttal, Fig. 3 of Dunbar appears to about that range.  What is incorrect about that statement?  As set forth in the MPEP the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/s2121.html#d0e201980"MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”  Note as the dimensions of the tube diameter of Dunbar, as illustrated appear to be about ½ the diameter and the exact range selected is within the ordinary skill in the art as an obvious matter of using the workable ranges in the art, applicant’s arguments fail to persuade.  
Regarding Giammar, applicant argues that since Giammar discloses the potential use of spook tubes, he did not try or use 1/2 λ for the connecting tube length.  In rebuttal, Fig. 2 of Giammar which has the 610 mm coupling tube, may be replaced by a different length tube at of a wavelength of λ/2, since Giammar teaches his goal is to adjust the coupling tubes between the pulse connector to reduce the resonance in the pulse combustors.  Reder, with or without Kahn academy or the Bodine references, teaches  using 1/2 λ for the connecting tube length are properly combined with Giammar, as Reder teaches the length of the connecting tube is selected to tune to the combustion frequency.  Reder specifically teaches the tube 30 is a tuned resonance tube [col. 3, lines 
Applicant alleges that for Giammar [top of page 24]:
 “a person of ordinary skill in the art would not attempt to connect a gas flow blocking 1/2 λ tube between the combustion chambers because the result would be an inoperable system.” 
In rebuttal, applicant’s arguments are misdirected.  If Giammar’s system is inoperable by the use of 1/2 λ tube, applicant’s arguments applied to his own system would have to be inoperable.  Note each pulse combustor of Giammar can function and operate without another pulse combustor as he uses teaches “For only one unit operating, the following results were obtained:  [see page 319, right col. 4th and following paragraphs].  In fact, this is true of each of the prior art applied with plural pulse combustors, as single pulse combustors are operable by themselves, as shown by e.g. Reder (Fig. 1) and many references already of record.  Accordingly, it is clear that connecting the two pulse combustors with a 1/2 λ length tube would not make the pulse combustors inoperable as each is operable on individually.  Furthermore, Giammar’s disclosed pair of combustors are connected by a 610 mm coupling tube when is then 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 20, 2022
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note by definition, the fundamental / first harmonic of the frequency corresponds to ½ wavelength, or λ/2.  For background information, see the citation from https://www.khanacademy.org/science/ap-physics-1/ap-mechanical-waves-and-sound/standing-waves-ap/a/standing-waves-review-ap  which teaches among other things:
        “This standing wave is called the fundamental frequency, with L= λ/2 [see page 2]”